UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF LOUISIANA
ELLIOT MONTANA (#293682)

CIVIL ACTION
VERSUS

NO. 18-1045-SDD-RLB
DARREL VANNOY, ET AL.
RULING
Before the Court is a Notice of Appeal (R. Doc. 24), in which the plaintiff seeks to appeal

this Court’s Ruling (R. Doc. 21) dismissing a significant portion of the plaintiff's claims and most
of the defendants. Generally, pursuant to 28 U.S.C. § 1291, only final decisions of district courts
may be reviewed on appeal. Accordingly, this Court construes the instant Notice of Appeal as a
motion to certify this Court’s Ruling (R. Doc, 21) for interlocutory appeal pursuant to 28 U.S.C. §
1292.! Section 1292(b) states as follows:

When a district judge, in making in a civil action an order not

otherwise appealable under this section, shall be of the opinion that

such order involves a controlling question of law as to which there

is substantial ground for difference of opinion and that an immediate

appeal from the order may materially advance the ultimate

termination of the litigation, he shall so state in writing in such order.

The Court of Appeals which would have jurisdiction of an appeal

may thereupon, in its discretion, permit an appeal to be taken from

such an order, if application is made to it within ten days after the

entry of the order....

In the instant matter, none of the foregoing statutory requirements have been met. There

is no controlling question of law to which there is substantial ground for difference of opinion and

granting an appeal at this stage will not materially advance the ultimate termination of litigation,

 

' Absent leave to proceed with an interlocutory appeal, the Court of Appeals has no jurisdiction to entertain the
plaintiffs interlocutory appeal. See Burge v. Parish of St. Tammany, 187 F.3d 452, 477 (Sth Cir. 1999).

 
Once there is a final judgment, the plaintiff may appeal if he is dissatisfied with the result and may
then raise the issues with the Fifth Circuit. Accordingly,

IT IS ORDERED that plaintiff's Motion (R. Doc. 24) be and is hereby DENIED.

IT IS FURTHER ORDERED that Plaintiffs Motion for Leave to Appeal in Forma
Pauperis (R. Doc. 25) is DENIED as there is no final judgment for him to appeal.

Signed in Baton Rouge, Louisiana on September 4, 2019.

Valls Ah bib

~ CHIEF JUDGE SHELLY D, DICK
UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF LOUISIANA
